                     Case 20-11602-BLS        Doc 9    Filed 06/19/20       Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                             Chapter 11

    FACTOM, INC.,1                                     Case No. 20-11602 (BLS)

                            Debtor.                    Obj. Deadline: July 3, 2020 at 4:00 p.m.


         MOTION OF THE DEBTOR FOR ORDER AUTHORIZING REJECTION OF
              UNEXPIRED LEASE NUNC PRO TUNC TO PETITION DATE

             The Debtor hereby moves for an order, in the form annexed hereto, authorizing it to reject

its lease of premises located at 7801 North Capital of Texas Highway, Suite 240, Austin, Texas

78731 (“Premises”) nunc pro tunc to June 18, 2020 (“Petition Date”), pursuant to Bankruptcy Code

section 365, and states:

                                      JURISDICTION AND VENUE

             1.     This Court has subject matter jurisdiction to consider this motion pursuant to

28 U.S.C. §§ 157(a) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

Venue in this district is proper pursuant to 28 U.S.C. § 1408.

                                             BACKGROUND

             2.     The Debtor provides a “blockchain as a service” platform that permits companies

and government agencies to permanently record data on blockchain, without the need to purchase

cryptocurrency or costly infrastructure. 2

             3.     The principal focus of the Debtor’s business was integrating the platform into

software utilized in connection with the mortgage origination and servicing process. The Debtor



1The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750.
The last 4 digits of its taxpayer identification number are 6915.

2Blockchain is a public ledger, used to record transactions in a verifiable and permanent way.
Blockchain was first used as the public transaction ledger for Bitcoin.
                     Case 20-11602-BLS        Doc 9    Filed 06/19/20     Page 2 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                             Chapter 11

    FACTOM, INC.,1                                     Case No. 20-11602

                            Debtor.

         MOTION OF THE DEBTOR FOR ORDER AUTHORIZING REJECTION OF
              UNEXPIRED LEASE NUNC PRO TUNC TO PETITION DATE

             The Debtor hereby moves for an order, in the form annexed hereto, authorizing it to reject

its lease of premises located at 7801 North Capital of Texas Highway, Suite 240, Austin, Texas

78731 (“Premises”) nunc pro tunc to June 18, 2020 (“Petition Date”), pursuant to Bankruptcy Code

section 365, and states:

                                      JURISDICTION AND VENUE

             1.     This Court has subject matter jurisdiction to consider this motion pursuant to

28 U.S.C. §§ 157(a) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

Venue in this district is proper pursuant to 28 U.S.C. § 1408.

                                             BACKGROUND

             2.     The Debtor provides a “blockchain as a service” platform that permits companies

and government agencies to permanently record data on blockchain, without the need to purchase

cryptocurrency or costly infrastructure. 2

             3.     The principal focus of the Debtor’s business was integrating the platform into

software utilized in connection with the mortgage origination and servicing process. The Debtor



1
 The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750.
The last 4 digits of its taxpayer identification number are 6915.
2
 Blockchain is a public ledger, used to record transactions in a verifiable and permanent way.
Blockchain was first used as the public transaction ledger for Bitcoin.
                Case 20-11602-BLS          Doc 9       Filed 06/19/20    Page 3 of 5




has since wound down that business segment, and instead focused principally on adapting the

platform for use by the Department of Homeland Security.

        4.      The Debtor leased the Premises, pursuant to a Lease Agreement with U.S. REIF

EURUS Austin LLC (dba Stonecliff Building), an affiliate of Intercontinental Real Estate Corp.,

dated December 1, 2018 (as amended, “Lease”), principally in connection with development of its

mortgage origination and servicing business segment.

        5.      The term of the Lease runs through May 31, 2024.

        6.      The Debtor has determined that it no longer needs the space, having wound down

that business segment, and wishes to reject the Lease nunc pro tunc to the Petition Date.

        7.      Under the Lease, the Debtor is required to pay base rent and additional rent which

together exceed $15,000/month. Absent rejection, the Debtor would be required to continue

paying rent for space it does not need. The proposed rejection will accordingly result in substantial

cost savings.

        8.      The Debtor surrendered the Premises to the landlord prior to the Petition Date and

advised the landlord’s management company that it would be seeking this relief.

                               BASIS FOR RELIEF REQUESTED

        9.      The decision to assume or reject an unexpired lease is a matter within the business

judgment of the Debtor. E.g., NLRB v. Bildisco & Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d

Cir. 1982).

        10.     Upon finding that a debtor has exercised its sound business judgment in

determining that lease rejection is in the estate’s best interest, a court should approve the rejection.

In re Fed. Mogul Glob., Inc., 293 B.R. 124, 126 (D. Del. 2003); see also In re Summit Land Co.,

13 B.R. 310, 315 (Bankr. D. Utah 1981) (absent extraordinary circumstances, court approval of a



                                                   2
                 Case 20-11602-BLS        Doc 9       Filed 06/19/20   Page 4 of 5




debtor’s decision to assume or reject an executory contract or unexpired lease “should be granted

as a matter of course”).

        11.     The Lease is not a source of potential value for the Debtor’s estate. The obligation

to continue to pay rent and common charges erodes value and drains estate resources; therefore,

rejection of the Lease reflects the Debtor’s exercise of sound business judgment and should be

approved.

        12.     Nunc pro tunc rejection should also be approved. In In re Namco Cybertainment,

Inc., No. 98-173 (PJW) (Bankr. D. Del. Feb. 6, 1998), the Court stated that retroactive rejection of

an unexpired lease was permissible, provided: (a) the premises (and keys and building passcards)

were surrendered with an unequivocal statement of abandonment to the landlord; (b) the motion

was served on the landlord; (c) the official committee (if any) consented to the requested relief;

and (d) the debtor waived its right to withdraw the motion. see also TW, Inc. v. Angelastro (In re

TW, Inc.), No. 03-10785, at *2 (D. Del. Jan. 14, 2004) (upholding bankruptcy court ruling denying

rejection of leases nunc pro tunc to petition date when the debtor had not surrendered possession

prior to the petition date).

        13.     Each of the foregoing requirements has previously been satisfied, save the fourth.

A copy of the unequivocal statement of abandonment to the management company is annexed

hereto as Exhibit 1. And as to the fourth, the Debtor hereby waives its right to withdraw the

motion.

                                             NOTICE

        14.     Notice of this motion is being served on inter alia the Debtor’s landlord.

                                     NO PRIOR REQUEST

        15.     No prior request for the relief sought herein has been made to this Court or to any

other court.

                                                  3
                 Case 20-11602-BLS       Doc 9       Filed 06/19/20   Page 5 of 5




          WHEREFORE, the Debtor requests that the Court authorize rejection of the Lease nunc

pro tunc to the Petition Date and grant such other and further relief as the Court deems just and

proper.

Dated: June 19, 2020                                  Respectfully submitted,

                                                      /s/ Julia Klein
                                                      Julia Klein (DE 5198)
                                                      KLEIN LLC
                                                      919 North Market Street, Suite 600
                                                      Wilmington, Delaware 19801
                                                      (302) 438-0456
                                                      klein@kleinllc.com

                                                      - and -

                                                      Jeffrey Chubak (pro hac vice)
                                                      AMINI LLC
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      (212) 490-4700
                                                      jchubak@aminillc.com
                                                      Proposed Attorneys for the Debtor




                                                 4
